IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-143-CR


RONALD HOSEA,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 92,274, HONORABLE JON N. WISSER, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for possession of a controlled substance,
namely:  Cocaine.  Punishment was assessed at confinement for five years (probation revocation).
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1990).


[Before Chief Justice Carroll, Justices Jones and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  August 30, 1991
[Do Not Publish]